
	
		II
		109th CONGRESS
		2d Session
		S. 3514
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2006
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to restrict the
		  public display on the Internet of the last 4 digits of social security account
		  numbers by State and local governments, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Social Security Number Online
			 Protection Act of 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)The inappropriate
			 display of social security account numbers has contributed to a growing range
			 of illegal activities, including fraud, identity theft, stalking, and other
			 crimes that have a substantial effect on interstate commerce and public
			 safety.
			(2)The Federal
			 Government requires virtually every individual in the United States to obtain
			 and maintain a social security account number in order to pay taxes, to qualify
			 for old-age, survivors, and disability insurance benefits under title II of the
			 Social Security Act, or to seek employment. An unintended consequence of these
			 requirements is that social security account numbers have become one of the
			 tools that can be used to facilitate crime, fraud, and invasions of the privacy
			 of the individuals to whom the numbers are assigned. Because the Federal
			 Government created and maintains this system, and because the Federal
			 Government does not permit individuals to exempt themselves from those
			 requirements, it is appropriate for the Federal Government to take steps to
			 stem the abuse of social security account numbers.
			(3)In most
			 jurisdictions throughout the United States, State and local law requires that
			 certain public documents, such as business filings, property records, and birth
			 and marriage certificates, be made available to the general public. These
			 documents may contain an individual’s social security account number. An
			 increasing number of official records repositories, such as repositories
			 maintained by a Secretary of State's office or a local clerk’s office, are
			 storing such records on the Internet. While online availability of public
			 records improves access, it also increases the risk that social security
			 account numbers will be widely displayed and misused.
			3.Prohibition on
			 the display to the general public on the Internet of the last 4 digits of
			 social security account numbers by state and local governments
			(a)In
			 generalTitle 18, United States Code, is amended by inserting
			 after chapter 123 the following new chapter:
				
					124Prohibition on
				the display to the general public on the Internet of the last 4 digits of
				social security account numbers by state and local governments
						2731.Prohibition
				on the display to the general public on the Internet of the last 4 digits of
				social security account numbers by State and local governments
							(a)In
				generalA State, a political
				subdivision of a State, or any officer, employee, or contractor of a State or a
				political subdivision of a State, shall not display to the general public on
				the Internet the last 4 digits of any social security account number.
							(b)Rule of
				constructionNothing in this section shall be construed to
				supersede, alter, or affect any restriction or limitation on the display to the
				general public on the Internet of all, or any part of, social security account
				numbers provided for in any Federal or State statute, regulation, order, or
				interpretation, if the restriction or limitation is greater than that provided
				under this section.
							2732.PenaltiesA State or a political subdivision of a
				State that has a policy or practice of substantial noncompliance with this
				chapter shall be subject to a civil penalty imposed by the Attorney General of
				not more than $5,000 a day for each day of substantial noncompliance.
						2733.Enforcement
				The Attorney General may
				bring a civil action against a State, a political subdivision of a State, or
				any officer, employee, or contractor of a State or a political subdivision of a
				State, in any appropriate United States District Court for appropriate relief
				with respect to a display to the general public on the Internet of the last 4
				digits of any social security account number in violation of section
				2731.
						2734.DefinitionsIn this chapter:
							(1)Display to the
				general public on the Internet
								(A)In
				generalThe term display to the general public on the
				Internet means, in connection with all, or any part of, a social
				security account number, to place such number or any part of such number in a
				viewable manner on an Internet site that is available to the general public,
				including any Internet site that requires a fee for access to information
				accessible on or through the site.
								(B)Inclusion of
				certain unprotected transmissionsIn any case in which a State, a
				political subdivision of a State, or any officer, employee, or contractor of a
				State or a political subdivision of a State, requires as a condition of doing
				business transmittal of all, or any part of, an individual’s social security
				account number by means of the Internet without reasonable provisions to ensure
				that such number is encrypted or otherwise secured from disclosure, any such
				transmittal of such number shall be treated as a display to the general
				public on the Internet for purposes of this chapter.
								(2)PersonThe
				term person means an individual, organization, or entity, but does
				not include a State or any executive, legislative, or judicial agency of a
				State.
							(3)Social security
				account numberThe term social security account
				number means the account number assigned to an individual by the
				Commissioner of Social Security in the exercise of the Commissioner's authority
				under section 205(c)(2) of the Social Security Act and includes any derivative
				of such
				number.
							.
			(b)Clerical
			 amendmentThe table of parts at the beginning of part I of title
			 18, United States Code, is amended by adding at the end the following new
			 item:
				
					
						124.
				  Prohibition on the display to the
				  general public on the Internet of social security account numbers by state and
				  local
				  governments2731
					
					.
			(c)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 violations occurring on or after the date of enactment of this Act.
			4.Grants to State
			 and local governments to come into compliance with the prohibition on the
			 display to the general public on the Internet of the last 4 digits of social
			 security account numbers
			(a)In
			 generalThe Attorney General shall award grants to States and
			 political subdivisions of States to carry out activities to remove or redact
			 the last 4 digits of social security account numbers from forms and records of
			 executive, legislative, and judicial agencies of States and political
			 subdivisions of States that, as of the date of enactment of this Act, have been
			 displayed to the general public on the Internet and would be a violation of
			 chapter 124 of title 18, United States Code, (as added by section 3) if that
			 chapter had been in effect at the time such numbers were first
			 displayed.
			(b)ApplicationA
			 State or political subdivision of a State desiring a grant under this section
			 shall submit an application to the Attorney General at such time, in such
			 manner, and containing such information as the Attorney General shall
			 require.
			(c)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Attorney General to carry out this section, $10,000,000 for each of fiscal
			 years 2007 and 2008.
			(d)Definition of
			 StateIn this section, the term State means each of
			 the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 United States Virgin Islands, Guam, and the Commonwealth of the Northern
			 Marianas.
			
